DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

This action is responsive to the preliminary amendment filed on 05/12/2020. Claims 1, 9-11 and 16-19 are pending in this application. Claims 1, 9, 11 and 16 have been amended. Claims 17-19 are added.

Claim Objections
Claim 16 is objected to because of the following informalities:  
The phrase “any one of” in the last line of claim 16 should be removed.  
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
The limitation “a pressure reducing device” in claim 16 has been interpreted as “an expansion valve” (paragraph [012]).
The limitation “a load-side device” in claim 16 has been interpreted as “the heat exchanger unit” (paragraph [0132]).
The limitation “the first centrifugal unit” in claim 18 has been interpreted as “the first centrifugal fan”.
The limitation “the second centrifugal unit” in claim 18 has been interpreted as “the second centrifugal fan”.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 9-11 and 16-19 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “wherein the housing has two main plates…and has, as sides, a front surface, a rear surface, a first side surface and a second side surface…of the centrifugal fan” in lines 11-13 which is unclear and renders the claim indefinite. It is unclear what the limitation “has, as sides” means. For examination purposes, the limitation has been interpreted as “wherein the housing has two main plates…and has sides including a front surface, a rear surface, a first side surface and a second side surface…of the centrifugal fan”.
Claim 1 recites the limitation “an inlet/outlet partition plate” in lines 5-6 of page 3 which is unclear and renders the claim indefinite. It is unclear whether the plate is associated with an inlet or outlet. For examination purposes, the limitation has been interpreted as “a second partition plate”.
Claim 9 recites the limitation “any surface” in line 9 which is unclear and renders the claim indefinite. It is unclear which surface is considered any surface. For examination purposes, the limitation has been interpreted as “a first surface”.
Claim 9 recites the limitation “any side surface” in line 11 which is unclear and renders the claim indefinite. It is unclear which surface is considered any side surface. Also, it is unclear whether the limitation is referring to “any surface”. For examination purposes, the limitation has been interpreted as “a second surface”. 
Claim 9 recites the limitation "the heat exchangers" in lines 15-16.  There is insufficient antecedent basis for this limitation in the claim. For examination purposes, the limitation has been interpreted as “the heat exchanger”.
Claim 9 recites the limitation “at least two surfaces out of the side surfaces” in line 16 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “any surface” or “any side surface”. For examination purposes, the limitation has been interpreted as “at least one of the first surface or the second surface”.
Claim 18 recites the limitation “the first centrifugal unit” in line 1 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a first centrifugal fan”. For examination purposes, the limitation has been interpreted as “the first centrifugal fan”.
Claim 18 recites the limitation “the second centrifugal unit” in line 2 which is unclear and renders the claim indefinite. It is unclear whether the limitation is referring to “a second centrifugal fan”. For examination purposes, the limitation has been interpreted as “a second centrifugal fan”.
Claim 16 recites the limitations “a first heat exchanger” and “a second heat exchanger” in lines 2-3 which is unclear and renders the claim indefinite. It is unclear whether the limitations are referring to “a heat exchanger” of claim 1. Further clarification is required.
Claims 10-11 and 16-19 are rejected by the virtual dependency of claims 1 and 9.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (2017/0089605).

    PNG
    media_image1.png
    666
    681
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    793
    614
    media_image2.png
    Greyscale

Regarding claim 9, Kim discloses a heat exchange unit, comprising: 
a housing (250) having an inflow air passage communicating with an air inlet (see figure 3), and an outflow air passage communicating with an air outlet (see figure 3);
a first partition plate (see annotated figure A above) that partitions an inside of the housing into the inflow air passage and the outflow air passage (see figure 3); 

a centrifugal fan (220) disposed on the first partition plate via the bellmouth (see annotated figure A above) and a heat exchanger (210) disposed on a downstream side of the centrifugal fan (220) in the housing (see figure 3), 
wherein the air inlet (250a) is open at any surface of the housing (250) having the inflow air passage (see figure 3), wherein the air outlet (250b) is open at any side surface of the housing (250) having the outflow air passage (see figure 3), 
wherein the inflow air passage is formed between a fan inlet and a main plate closest to the fan inlet to reach a rear surface (the side surface; see figure 3), 
wherein the heat exchangers (210) are disposed around the centrifugal fan (220) at positions where the heat exchangers face at least two surfaces out of the side surfaces of the housing (250; see figures 3-4), and 
wherein the outflow air passage (250b) is provided with a second partition plate (see annotated figure B above) that defines a bypass air passage (260) that guides, to the air outlet (250b), air passing through the heat exchanger (210) disposed away from the air outlet (250b) out of the heat exchangers (210; see figures 3 and annotated figure B above).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 1 and 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kashihara et al. (2015/0071775).
Regarding claim 1, Kashihara discloses a heat exchange unit, comprising: 
a housing having an inflow air passage (7) communicating with an air inlet (8; see figure 1), and an outflow air passage (9) communicating with an air outlet (10), with a height dimension of the housing being smallest among the height, width, and depth dimensions of the housing (see figure 2); 
a first partition plate (3) that partitions an inside of the housing into upper parts (the parts which associated with heat exchanger 4) and lower parts (the parts which associated with fan 5) to define the inflow air passage (7) and the outflow air passage (9; see figure 2); 
a bellmouth (22) disposed around an opening (13) formed in the first partition plate (3; see figure 3); 
a centrifugal fan (5) disposed on the first partition plate (3) via the bellmouth (22) and causes air to be blown in the circumferential direction in the air passage (see figures 1-3); and 
a heat exchanger (4) disposed on a upstream side of the centrifugal fan (5) in the housing (see figure 2), wherein the housing has two main plates (the top and bottom plates of the fan 5) in upper and lower parts (7 and 9) of the rotational axis direction of the centrifugal fan (5) and has, as sides, a front surface, a rear surface, a first side surface and a second side surface (the front, rear, top and bottom surfaces of the housing) in the rotational axis direction of the centrifugal fan (5; see figure 2); 

wherein the air inlet (8) is open at the rear surface (see figure 2), 
wherein the inflow air passage is formed between a fan inlet (the inlet of the fan 5) and a main plate (19) closest to the fan inlet to reach a rear surface (the rear surface), the fan inlet being an air inlet of the centrifugal fan (5; see figure 2), 
wherein the heat exchanger (4) has upper and lower heat exchange portions at the rear surface (see figure 2); 
wherein the lower heat exchange portion (the bottom portion) is inclined so that a part closer to the air inlet is located higher than a part closer to the centrifugal fan (5; see figure 2), and the upper heat exchange portion (the top portion) is inclined so that a part closer to the centrifugal fan (5) is located lower than a part closer to the air inlet (see figure 2); 
wherein the inflow air passage does not reach the front of the housing due to an inlet/outlet partition plate (19) that partitions the inflow air passage and the outflow air passage (see figure 2), and 
wherein the heat exchanger (4) is disposed closer to the air inlet (8) than the inlet/outlet partition plate (19; see figure 2).
However, Kashihara fails to disclose the heat exchanger disposed on a downstream side of the centrifugal fan in the housing; wherein the heat exchanger has upper and lower heat exchange portions at the front surface; wherein the lower heat exchange portion is inclined so that a part closer to the air outlet is located higher than a part closer to the centrifugal fan, and the upper heat exchange portion is inclined so that a part closer to the centrifugal fan is located higher than a part closer to the air outlet; 
Though Kashihara fails to disclose the claimed position relationship between the heat exchanger and the fan however, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modifying the heat exchanger unit of Kashihara based on rearrangement of parts (see MPEP 2144.04 section VI-C) by rearranging the fan to the inlet of the heat exchanger unit such that the heat exchanger (4) disposed on a downstream side of the centrifugal fan (5) in the housing (see figure 2); wherein the heat exchanger (4) has upper and lower heat exchange portions (the upper and lower portions) at the front surface (see figure 2); wherein the lower heat exchange portion (lower portion) is inclined so that a part closer to the air outlet (10) is located higher than a part closer to the centrifugal fan (5; see figure 2), and the upper heat exchange portion (the upper portion) is inclined so that a part closer to the centrifugal fan (5) is located higher than a part closer to the air outlet (10; see figure 2); wherein the inflow air passage (7) does not reach the front of the housing due to an inlet/outlet partition plate (19) that partitions the inflow air passage (7) and the outflow air passage (9; see figure 2), and wherein the heat exchanger (4) is disposed closer to the air outlet (8) than the inlet/outlet partition plate (19) in order to sucks air easier at the inlet of the housing instead of at the outlet due to the blockage of the heat exchanger.
Regarding claim 16, Kashihara discloses an air-conditioning apparatus (the air conditioning apparatus which associated with the heat exchanger unit 1; see title and paragraph [0004]), comprising a refrigerant circuit in which a compressor, a first heat exchanger, a pressure reducing device, and a second heat exchanger are connected by pipes, wherein the first heat exchanger (4) is provided in a load-side device (1; the Office taken an Official Notice here that it is well-known in the art that an air conditioning device includes a refrigerant circuit in which a compressor, a first heat exchanger, a pressure reducing device, and a second heat exchanger are connected by pipes; wherein the compressor and a first or second heat exchanger are provided in a heat source device), 
wherein the compressor and the second heat exchanger are provided in a heat source device (see Official Notice; on the other hand, in the case applicant disagrees with the Office position, a reference Kono et al. 2018/0209440 has been cited in the PTO-892 to support the Office’s position), and 
wherein at least one of the heat source device and the load-side device (1) is the heat exchange unit (1) of claim 9 (see rejection of claim 9 and figure 2).
Regarding claim 17, Kashihara discloses the housing has a rectangular shape in top view (see figure 2), and the front surface (the front surface which associated with outlet 10) at which the air outlet (10) is formed and the rear surface (the rear surface which associated with inlet (8) at which the air inlet (8) is formed are surfaces along a long-side direction of the rectangular shape in top view (see figure 2), 

Though Kashihara fails to disclose in the centrifugal fan, a first centrifugal fan and a second centrifugal fan are arranged side by side in a width direction, the heat exchanger is disposed so as to be continuous from the front surface side of the first centrifugal fan and the front surface side of the second centrifugal fan however, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heat exchanger unit of Kashihara based on duplication of parts (see MPEP 2144.04 section VI-B) such that in the centrifugal fan (5), a first centrifugal fan and a second centrifugal fan are arranged side by side in a width direction, the heat exchanger (4) is disposed so as to be continuous from the front surface side of the first centrifugal fan and the front surface side of the second centrifugal fan (5) in order to increase air supply to the heat exchanger thus to further improve heat transfer between the air and the heat exchanger.
Regarding claim 18, Kashihara discloses the first centrifugal unit (5).
Though Kashihara fails to disclose the first centrifugal unit and the second centrifugal unit are arranged side by side in a width direction, and the first centrifugal fan and the second centrifugal fan are disposed so that a central point of the first centrifugal fan and a central point of the second centrifugal fan are located on different straight lines running along the width direction of the housing however, it would have been obvious to one having ordinary skill in the art at the time before the effective filing date of the claim invention to have modified the heat exchanger unit of Kashihara based on MPEP 2144.04 section VI-B) such that the first centrifugal fan and the second centrifugal fan (5) are arranged side by side in a width direction, and the first centrifugal fan (5) and the second centrifugal fan (5) are disposed so that a central point of the first centrifugal fan and a central point of the second centrifugal fan are located on different straight lines running along the width direction of the housing in order to increase air supply to the heat exchanger thus to further improve heat transfer between the air and the heat exchanger.

Allowable Subject Matter
Claims 10-11 and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for indication of allowable subject matter:
The best reference Kashihara or Kim fails to disclose the claimed structure the fan motor protrudes into the bypass air passage as required in claim 10; the H3/H1 ratio which the height of the housing to the height of the bypass air passage falls within a range of 10% to 40% as required in claim 11; and the compressor is arranged in the housing as required in claim 19. Also, the prior art of record fails to provide further teaching or motivation to modify the heat exchanger unit in order to arrive the claim invention. Therefore, claims 10-11 and 19 are allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KUN KAI MA whose telephone number is (571)-270-3530.  The examiner can normally be reached on Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 5712707740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 


/KUN KAI MA/Primary Examiner, Art Unit 3763